AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRJCT COURT
                                                                 for the
                                                    Eastern District of Tennessee

                  United States of America                          )
                                                                    )
                                                                                                    9' \11
                               V.
                                                                    )       Case No. 3:20-MJ-
                  DESTERYN ARNOLD                                   )
                                                                    )
                                                                    )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    August 16, 2020              in the county of                  Knox                    in the
        Eastern        District of _ _ _T_e_nn_e_s_se_e_ _ _ , the defendant(s) violated:

             Code Section                                                      Offense Description
18 U.S.C. Section 1951                         Attempted Hobbs Act Robbery

18 U.S.C. Section 2119                         Armed Carjacking

18 U.S.C. Section 924(c)                       Possession of a saw-off shotgun in furtherance of a crime of violence, that is
                                               Carjacking and attempted Hobbs Act Robbery.




          This criminal complaint is based on these facts:
Please see the Affidavit of FBI SA Wesley P. Leatham which is attached hereto and fully incorporated herein.




          ~ Continued on the attached sheet.



                                                                                                Complainant's signature

                                                                                              FBI SA Wesley P. Leatham
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.

                                                                                                                                .,
Date:


City and state:                      Knoxville, Tennessee                         H. Bruce Guyton, United States Magistrate Judge
                                                                                                 Printed name and title




         Case 3:20-mj-02187-HBG Document 1 Filed 08/24/20 Page 1 of 6 PageID #: 1
                                           AFFIDAVIT

                                                              Case No. 3:20-MJ-    £l ~ '1
        I, Wesley P. Leatham, being duly sworn, state the following information to be true to the

best of my knowledge, information and belief:

                                        INTRODUCTION


        1.     This Affidavit is being offered in support of a Criminal Complaint against

Desteryn Lynn Arnold, described as a white male, date of birth June 29, 1989, Social Security

Account Number :XXX-XX-8434, for Attempted Hobbs Acts Robbery in violation of Title 18,

United States Code, Section 1951; Carjacking in violatio°: of Title 18, United States Code,

Section 2119; and Brandishing a firearm during and in relation to a crime of violence, in

violation of Title 18, United States Code, Section 924(c)(l)(A).

                        AGENT BACKGROUND AND EXPERIENCE

       2.      I am a Special Agent with the Federal Bureau of Investigation ("FBI") and have

been so employed since April 2009. I am an "Investigative or Law Enforcement Officer" within

the meaning of Section 2510(7) of Title 18, United States Code; that is, an officer of the United

States who is empowered by law to conduct investigations of, and to make arrests for, offenses

enumerated in Section 2516 of Title 18, United States Code. My primary duties and

responsibilities involve the investigation of violations of federal law including violent crime as

found in Title 18 of the United States Code, and the Controlled Substances Act as found in Title

21 of the United States Code. I am currently assigned to the Knoxville Field Office of the FBI

and am assigned to the Violent Crime Squad/Safe Streets Task Force. During my tenure as an

FBI Special Agent, I have investigated numerous crimes including, but not limited to, bank

robbery, carjacking, violent gangs and organized crime, kidnapping, and fugitive investigations.


                                                  1
 Case 3:20-mj-02187-HBG Document 1 Filed 08/24/20 Page 2 of 6 PageID #: 2
More specifically, I have conducted physical surveillance, executed search warrants, analyzed

phone and internet records, and arrested criminal suspects. I have also spoken to confidential

human sources, suspects, defendants, witnesses, and other experienced investigators concerning

the methods and practices of the criminal element. I have received training and have experience

in interviewing and interrogation techniques, arrest procedures, evidence collection, search and

seizure, search warrant applications, and various other crimes and investigative techniques. Prior

to joining the FBI, I was a State Trooper with the Utah Highway Patrol for approximately nine

(9) years, and have over twenty (20) years of experience as a law enforcement officer.

        3.      Except as noted, all of the information contained in this affidavit is either known

to me personally or has been told to me by other law enforcement officials. As detailed below,

there is probable cause to believe that Desteryn Lynn Arnold attempted to rob the Family Dollar

Store, located at or near 1017 Heiskell Avenue, Knoxville, Tennessee, thereby attempting to

obstruct, delay, or affect interstate commerce. There is also probable cause to believe that

Arnold committed carjacking by taking a motor vehicle that had been transported, shipped, or

received in interstate commerce from the person or presence of another by force and violence or

by intimidation. Finally, there is probable cause to believe that Arnold brandished a firearm

during and in relation to a crime of violence.

                                       APPLICABLE LAW

        4.     Title 18, United States Code, Section 1951 punishes whoever in any way or

degree obstructs, delays, or affects commerce or the movement of any article or commodity in

commerce, by robbery or extortion or attempts or conspires so to do, or commits or threatens

physical violence to any person or property in furtherance of a plan or purpose to do anything in

violation of the section.



                                                  2
 Case 3:20-mj-02187-HBG Document 1 Filed 08/24/20 Page 3 of 6 PageID #: 3
       5.      Title 18, United States Code, Section 2119 punishes whoever, with the intent to

cause death or serious bodily harm takes a motor vehicle that has been transported, shipped, or

received in interstate or foreign commerce from the person or presence of another by force and

violence or by intimidation, or attempts to do so.

       6.      Title 18, United States Code, Section 924(c)(l)(A) punishes any person who,

during and in relation to any crime of violence for which the person may be prosecuted in a court

of the United States, uses, carries, or brandishes a firearm, or who, in furtherance of any such

crime, possesses a firearm.

                                      PROBABLE CAUSE

       7.      On August 16, 2020, at approximately 9:26 a.m., a lone white male, hereinafter

referred to as "ROBBER," entered the Family Dollar Store, located at or near 1017 Heiskell

Avenue, Knoxville, Tennessee. The ROBBER was wearing a face covering, gray long sleeved

shirt with a hood, blue jeans, black athletic shoes with white soles, and a black backpack with

yellow trim.

       8.      The ROBBER approached the cashier, whose identity is known to law

enforcement, and placed an item on the counter. The ROBBER then removed his backpack,

placed it on the floor, and retrieved a firearm from the backpack. The firearm was a sawed off

rifle. The ROBBER pointed the firearm at the cashier and lunged underneath a piece of

protective plexiglass at the counter. The robber made a verbal demand for cash from the register.

       9.      The cashier attempted to flee and the ROBBER ran around behind the counter

while brandishing the firearm, preventing the cashier from escaping. The cashier was unable to

open the cash register and the ROBBER forcibly removed the cashier's car key from her person

with his left hand, while brandishing the firearm with his right hand. The ROBBER ran out of



                                   3
 Case 3:20-mj-02187-HBG Document 1 Filed 08/24/20 Page 4 of 6 PageID #: 4
the store carrying the firearm and backpack. The ROBBER entered the driver's seat of the

cashier's vehicle, a maroon 2001 Ford Taurus bearing Oklahoma license plate number DLL268,

which was parked in the front parking lot of the Family Dollar Store. The ROBBER fled the

scene in the vehicle, hereinafter referred to as "FORD TAURUS." The cashier is the registered

owner of the FORD TAURUS.

       10.     On August 16, 2020, at approximately 10:54 a.m., Knox County Sheriffs Office

("KCSO") Deputy William Lynam observed the FORD TAURUS in the vicinity of Clinton

Highway and West Beaver Creek Road. Deputy Lynam was aware of the robbery/carjacking

that had occurred earlier in the day and attempted to initiate a traffic stop on the FORD

TAURUS. The FORD TAURUS failed to stop for Deputy Lynam and a pursuit was initiated.

The FORD TAURUS eventually crashed at a dead end on Verton Drive, and the ROBBER fled

on foot. Deputy Lynam deployed his K-9 and tracked the ROBBER. The ROBBER was located

running along I-75 and was taken into custody. The ROBBER was identified as Desteryn Lynn

Arnold, hereinafter referred to as "ARNOLD."

       11.     Law enforcement officers located a black backpack with yellow trim containing a

modified .22 rifle in the vicinity of ARNOLD's arrest and the location of the FORD TAURUS.

Law enforcement officers also located a wallet in the FORD TAURUS containing ARNOLD's

Tennessee Driver License.

       12.     On August 18, 2020, I reviewed surveillance video from the Family Dollar Store

which captured the robbery and carjacking in progress, along with crime scene photographs

taken by the Knoxville Police Department. I also reviewed ARNOLD's Tennessee Driver

License photograph and physical descriptors. I believe ARNOLD is the same person who

committed the aforementioned robbery of the Family Dollar Store and the carjacking on August



                                                 4
 Case 3:20-mj-02187-HBG Document 1 Filed 08/24/20 Page 5 of 6 PageID #: 5
16, 2020. I also believe the black backpack with yellow trim containing the modified .22 rifle

recovered by law enforcement is the same backpack worn by ARNOLD during the

aforementioned robbery and caijacking, and the modified .22 rifle is the firearm ARNOLD

brandished during the robbery and carjacking.

       13.     On August 18, 2020, I confirmed the Family Dollar Stores Corporate

Headquarters Office is located at or near 10401 Monroe Road, Matthews, North Carolina.

Therefore, based on the location of the Fainily Dollar Store in Tennessee, the Family Dollar

Store is a business that affects interstate commerce.

       14.     On August 18, 2020, I conducted a Vehicle Identification Number ("VIN")

decoder inquiry of the VIN assigned to the FORD TAURUS on the United States Department of

Transportation ("USDOT") National Highway Traffic Safety Administration ("NHTSA")

website, which listed the vehicle's manufacturing plant as Atlanta, Georgia.

       15.     Based upon the foregoing, there is probable cause to believe that ARNOLD

violated Title 18, United States Code, Section 1951; Title 18, United States Code, Section 2119;

and Title 18, United States Code, Section 924(c)(l)(A).




FURTHER AFFIANT SAYETH NAUGHT



W
~-~!fL-
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me

onfS~~t,2b
H. BRUCE GlJYTN y I
UNITED STATES MAGISTRATE JUDGE

                                                 5
 Case 3:20-mj-02187-HBG Document 1 Filed 08/24/20 Page 6 of 6 PageID #: 6
